





Exhibit 10.4
TENNANT COMPANY
2017 STOCK INCENTIVE PLAN




Restricted Stock Agreement




Name of Participant:  
No. of Shares:  
Date of Grant:  
 
Vesting Schedule:
No. of Shares                           Date









This is a Restricted Stock Agreement (“Agreement”) between Tennant Company, a
Minnesota corporation (the “Company”), and the participant identified above (the
“Participant”) effective as of the date of grant specified above.


Recitals


WHEREAS, the Company maintains the Tennant Company 2017 Stock Incentive Plan
(the “Plan”); and


WHEREAS, pursuant to the Plan, the Compensation Committee of the Board of
Directors (the “Committee”) has the authority to determine the awards to be
granted under the Plan; and


WHEREAS, the Committee or its delegatee has determined that the Participant is
eligible to receive an award of Restricted Stock under the Plan (the “Restricted
Stock Award”);


NOW, THEREFORE, the Company hereby grants this Restricted Stock Award to the
Participant under the terms and conditions as follows:






1

--------------------------------------------------------------------------------





Terms and Conditions* 


1.
Grant.



(a)
The Participant is granted the number of Shares of Restricted Stock specified at
the beginning of this Agreement. Unless and until these Shares vest as provided
in Section 2 below, they are subject to the restrictions provided for in this
Agreement and are referred to as “Restricted Shares.”



(b)
The Restricted Shares will be evidenced by a book entry made in the records of
the Company’s transfer agent in the name of the Participant, unless the
Participant requests a certificate evidencing the Restricted Shares. Each book
entry, or stock certificate if requested by a Participant, evidencing any
Restricted Shares may contain such notifications or legends and stock transfer
instructions or limitations as provided herein or as may be determined or
authorized by the Company in its sole discretion. If a certificate evidencing
any Restricted Shares is issued, the Company may, in its discretion, retain
custody of such certificate until such Shares vest and require, as a condition
to issuing any such certificate, that the Participant deliver to the Company a
stock power duly executed in blank relating to such custody.



2.
Vesting of Award.



(a)
If the Participant remains continuously employed by the Company or an Affiliate
from the date of grant of this Restricted Stock Award, then the Restricted
Shares will vest in the numbers and on the dates specified in the vesting
schedule specified at the beginning of this Agreement.



(b)
If the Participant’s employment with the Company and its Affiliates terminates
due to death, Disability or Retirement (provided that, in the case of
Retirement, the Participant has provided at least six months advance notice to
the Company of the Participant’s intention to Retire), and the Participant has
been continuously employed by the Company or an Affiliate between the date of
grant specified above and the date of such death, Disability or Retirement, then
a pro rata portion of the number of Restricted Shares outstanding immediately
preceding such termination of employment shall vest in connection with such
termination. The pro rata portion shall be determined by utilizing a fraction
the numerator of which is [CLIFF VESTING: the number of days between the Date of
Grant specified at the beginning of this Agreement and the date Participant’s
employment ended, and the denominator of which is the number of days between
such Date of Grant and the vesting date specified at the beginning of this
Agreement][RATABLE VESTING: the number of days between the last scheduled
vesting date prior the date Participant’s employment ended (or the Date of Grant
if there was no scheduled vesting date prior to the termination of employment)
and the date Participant’s employment ended, and whose denominator is the number
of days between the last scheduled vesting date prior to the date Holder’s
employment ended (or the Date of Grant if there was no scheduled vesting date
prior the termination of employment) and the













______________________
* Unless the context clearly indicates otherwise, any capitalized term that is
not defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.


2

--------------------------------------------------------------------------------





next scheduled vesting date, which fraction shall be applied to the number of
Shares scheduled to vest on the next scheduled vesting date].


(c)
In the event of a Change of Control, then this Restricted Stock Award shall
immediately vest in full.



(d)
Notwithstanding any other provision of this Agreement, the Committee may, in its
discretion, declare that the Restricted Shares, or any portion of them, will
vest at such other times and in such other situations as it deems appropriate
and in the best interest of the Company.



3.
Effect of Vesting. Upon the vesting of any Restricted Shares, all restrictions
on such vested Shares as specified in this Agreement will lapse and such vested
Shares will no longer be subject to forfeiture as provided in Section 5 below.
Upon vesting, the Company will issue to the Participant a certificate or
electronically transfer by book-entry the number of Shares that are free of any
transfer or other restrictions arising under this Agreement. Any such issuance
or transfer may be conditioned upon the Participant returning to the Company any
certificate(s) evidencing such Restricted Shares that may previously have been
delivered to the Participant.



4.
Applicable Restrictions. The Restricted Shares may not be transferred, sold,
assigned, pledged, alienated, attached or otherwise encumbered (collectively, a
“Transfer”) prior to the time they vest in accordance with this Agreement,
except for a transfer to the Successor of the Participant in the event of the
Participant’s death. Any prohibited Transfer will be void and unenforceable
against the Company. No attempted Transfer of any Restricted Shares that is
prohibited hereunder, whether voluntary or involuntary, shall vest the purported
transferee with any interest or right in or with respect to such Shares.



5.
Forfeiture of Shares. If any of the Restricted Shares become the subject of an
attempted Transfer, or if Participant’s employment with the Company and its
Affiliates terminates for any reason other than as provided in Section 2(b)
above, this Restricted Stock Award will immediately terminate and all Restricted
Shares will be forfeited to the Company.



6.
Forfeiture/Recoupment of Restricted Shares. This Award is subject to the terms
of the Company’s Compensation Recoupment Policy as in effect from time to time.



7.
Actions in Connection With a Forfeiture of Shares. If the Company does not have
custody of any and all certificates representing any Restricted Shares forfeited
hereunder, the Participant shall immediately return to the Company any and all
such certificates. If the Participant has not already done so, the Participant
will also deliver to the Company a stock power duly executed in blank relating
to any and all certificates representing Restricted Shares forfeited to the
Company, and the Company will be authorized to cancel any and all certificates
representing Restricted Shares so forfeited and to cause a book entry to be made
in the records of the Company’s transfer agent in the name of the Participant
(or a new stock certificate to be issued, if requested by the Participant)
evidencing any Shares that vested prior to forfeiture. If the Restricted Shares
are evidenced by a book-entry made in the records of the Company’s transfer
agent, then the Company will be authorized to cause such book-entry to be
adjusted to reflect the number of Restricted Shares so forfeited.



8.
Restrictive Legend. Any book entry or certificate representing Restricted Shares
shall contain a notation or bear the following legend:





3

--------------------------------------------------------------------------------





“THE SHARES REPRESENTED BY THIS [BOOK-ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”


The Participant agrees that in order to ensure compliance with the restrictions
referred to in this Agreement, the Company may issue appropriate “stop transfer”
instructions to its transfer agent.


9.
Rights as a Shareholder; Rights to Dividends. As of the date of grant specified
at the beginning of this Agreement, the Participant shall have all of the rights
of a shareholder of the Company with respect to the Restricted Shares (including
voting rights), except as otherwise specifically provided in this Agreement.
Notwithstanding the foregoing, any dividends, whether in cash, stock or other
property, declared and paid by the Company with respect to Restricted Shares
that have not yet vested in accordance with Section 2 of this Agreement
(“Accrued Dividends”) shall vest and be paid to the Participant, without
interest, only if and when such Restricted Shares vest. If Accrued Dividends
consist of shares of capital stock, certificates for such shares will be issued
and the unvested Accrued Dividends shall be held in the same manner as
certificates for Restricted Shares are issued and held under Section 3 above. In
the event that the Participant forfeits Restricted Shares as provided under
Sections 5 or 6 hereof, all unvested Accrued Dividends shall also be cancelled
by the Company. The Participant shall have no further rights with respect to any
Accrued Dividends that are so forfeited. If the Accrued Dividends consist of
shares of capital stock, such Accrued Dividends will be forfeited and cancelled
in the same manner and under the same terms as forfeited Restricted Shares under
Section 7.



10.
Adjustments for Changes in Capitalization. This Restricted Stock Award shall be
subject to adjustments for changes in the Company’s capitalization as provided
in Section 16 of the Plan.



11.
No Right to Employment. This Agreement shall not give the Participant a right to
continued employment with the Company or any Affiliate of the Company, and the
Company or any such Affiliate employing the Participant may terminate his/her
employment and otherwise deal with the Participant without regard to the effect
it may have upon him/her under this Agreement.



12.
Tax Consequences and Withholding. The Participant understands that unless a
proper and timely Section 83(b) election has been made as further described
below, generally under Section 83 of the Code, at the time the Restricted Shares
vest, the Participant will be obligated to recognize ordinary income and be
taxed in an amount equal to the Fair Market Value as of the date of vesting for
the Restricted Shares then vesting. The Participant has been informed that, with
respect to the grant of the Restricted Stock Award, an election may be filed by
the Participant with the Internal Revenue Service, within 30 days of the date of
grant, electing pursuant to Section 83(b) of the Code to be taxed currently on
the Fair Market Value of the Restricted Shares on the date of grant. The
Participant acknowledges that it is the Participant’s sole responsibility to
timely file the election under Section 83(b) of the Code. If the Participant
makes such election, the Participant shall promptly provide the Company a copy
and the Company may require at the time of such election an additional payment
for withholding tax purposes based on the Fair Market Value of the Restricted
Shares as of the date of grant.



    


4

--------------------------------------------------------------------------------





The Company (or any Subsidiary or Affiliate employing the Participant) shall
have a right to require the Participant to pay the Company (or such Subsidiary
or Affiliate) a cash amount sufficient to cover any required domestic or foreign
tax withholding obligation, including income, employment, social insurance,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to Holder’s participation in the Plan and legally applicable to Holder
including, without limitation, in connection with the vesting of the Restricted
Shares, the subsequent sale of Shares acquired upon vesting and/or the receipt
of any dividends on such Shares which the Company determines must be withheld
(“Tax-Related Items”), before delivery of any Shares under this Restricted Stock
Award. In lieu of all or any part of a cash payment from the Participant, the
Participant may elect to cover the Tax-Related Items forfeiting a number of
Shares delivered to the Participant equal in value to the amount of such tax
withholding obligation. Holder acknowledges that the Company and its Affiliates
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Shares; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Shares to reduce or eliminate Holder’s
liability for Tax-Related Items or achieve any particular tax result.


13.
Restricted Shares Subject to Plan, Articles of Incorporation and By-Laws.
Participant acknowledges that this Restricted Stock Award is subject to the
Plan, the Articles of Incorporation, as amended from time to time, and the
By-Laws, as amended from time to time, of the Company, and any applicable
federal or state laws, rules or regulations.



14.
Obligation to Reserve Sufficient Shares. The Company shall at all times during
the term of this Restricted Stock Award reserve and keep available a sufficient
number of Shares to satisfy this Agreement.



15.
Binding Effect. This Agreement shall be binding in all respects on the heirs,
representatives, successors, and assigns of the Participant.



16.
Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).



17.
Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Participant. This Agreement
is subject to and shall be construed in accordance with the terms of the Plan.
If there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern.



18.
Nature of the Award. The Participant understands that the value that may be
realized, if any, from the Restricted Stock Award is contingent, and depends on
the future market price of the Common Stock, among other factors. The
Participant further confirms his or her understanding that the Restricted Stock
Award is intended to promote employee retention and stock ownership and to align
employees’ interests with those of the Company’s shareholders. The Participant
also understands that (i) the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (ii) the grant of a
Restricted Stock Award is voluntary and occasional and does not create any
contractual or other right to receive future Restricted Stock Awards, or
benefits in lieu of Restricted Stock Awards even if Restricted Stock Awards have
been granted repeatedly in the past; (iii) all decisions with respect to any
future award will be at the sole discretion of the Company; (iv) his or her
participation in the Plan is voluntary; (v) the value of this Restricted Stock
Award is an extraordinary item of compensation which is outside



5

--------------------------------------------------------------------------------





the scope of his or her employment contract with his or her actual employer, if
any; (vi) this Restricted Stock Award and past or future Restricted Stock Awards
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; and (vii) no claim or entitlement to
compensation or damages arises from termination of this Restricted Stock Award
or diminution in value of this Restricted Stock Award, and he or she irrevocably
releases the Company, and its subsidiaries from any such claim that may arise.


IN WITNESS WHEREOF, the Participant and the Company have executed this Agreement
effective as of the ___ day of __________, 20__.






PARTICIPANT






                                                    






TENNANT COMPANY






By /s/ Carol E. McKnight        
Carol E. McKnight


Its SVP, Global Human Resources    


Date                     








6